Citation Nr: 0942919	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for enuresis.

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Entitlement to service connection for the residuals of a 
right shoulder injury.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from September 1967 
to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  The Veteran currently resides within 
the jurisdiction of the Denver, Colorado VARO.

The Veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in May 
2007.

In a January 2008 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  

In the January 2008 remand, the Board noted that the Veteran 
had appointed the Texas Veterans Commission as his 
representative.  However, because the Veteran had moved from 
Texas to Colorado during the course of his appeal, the Denver 
RO informed the Veteran that the service officer in Texas 
could no longer represent him in Colorado.  Subsequently, the 
RO sent the Veteran a letter which included a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  The RO notified the Veteran that he could 
select a local veterans service organization by completing 
the enclosed VA Form 21-22.  Although there was no response 
from the Veteran, the Board remanded this case and requested 
that the RO once again advise the Veteran about the process 
for obtaining an accredited representative and provide him 
with the appropriate form (VA Form 21-22) so that he could 
designate an accredited representative if he so desired.  See 
38 C.F.R. § 20.600.  

Pursuant to the January 2008 remand, the RO sent the Veteran 
a letter in March 2008 and enclosed a VA Form 21-22 for him 
to designate an accredited representative if he desired.  The 
evidence of record is negative for a response from the 
Veteran.  Thus, in the September 2009 supplemental statement 
of the case, the RO noted that because they had not received 
any information from the Veteran regarding his 
representation, he did not have any current representation.    

In September 2009, the Georgia Department of Veterans Service 
(GDVS) sent directly to the Board a VA Form 646, Statement of 
Accredited Representative in Appealed Case, in support of the 
Veteran's appeal.  However, the Board notes that a review of 
the Veteran's claims file is negative for any evidence 
showing that the Veteran has submitted a VA Form 21-22 
designating the GDVS as his representative.  There is also no 
evidence showing that the Veteran has moved to Georgia.  In 
addition, in the VA Form 646, although the GDVS stated that 
the items required by the Board on remand appeared to have 
been fully addressed and that the Veteran's appeal was being 
resubmitted to the Board for its consideration, the only 
issue that the GDVS listed was a claim for service connection 
for a neck disability, which is a claim that is not on 
appeal.  The GDVS did not refer to any of the claims which 
are currently on appeal.      

In light of the above, given that the Veteran has failed to 
respond to the RO's request to designate a new 
representative, and that there is no VA Form 21-22 
designating GDVS as the Veteran's representative, the Board 
concurs with the RO's finding that the Veteran does not have 
current representation.   


FINDINGS OF FACT

1.  Enuresis was not noted at the time of entry into active 
service, thereby raising a presumption of soundness; however, 
the probative evidence undebatably establishes that the 
Veteran's enuresis existed before examination, acceptance and 
enrollment into active service.

2.  The probative evidence undebatably establishes that the 
Veteran's preexisting enuresis underwent no chronic worsening 
or permanent increase in severity during or as a result of 
active service.  

3.  The Veteran's service treatment records bear no 
indication of any complaints of, treatment for, or diagnosis 
of degenerative joint disease; the only post-service x-ray 
evidence of record that shows such disease is x-ray evidence 
of arthritis of the dorsal spine, which is not apparent until 
many years post-service; there is no competent evidence of a 
nexus between any currently diagnosed degenerative joint 
disease, to include degenerative joint disease of the dorsal 
spine, and any incident of service.   

4.  The medical evidence does not show a diagnosis of chronic 
obstructive pulmonary disease (COPD) during service or for 
many years thereafter; there is no competent evidence of a 
nexus between any currently diagnosed COPD and any incident 
of service.   

5.  The Veteran's service treatment record show no right 
shoulder injury or residuals thereof; the medical evidence of 
record fails to reveal a current diagnosis of residuals of a 
right shoulder injury; there is no competent evidence of a 
nexus between any currently diagnosed right shoulder 
disability and any incident of service.     


CONCLUSIONS OF LAW

1.  The Veteran's enuresis clearly and unmistakably pre-
existed active service and clearly and unmistakably was not 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009); VAOPGCPREC 3- 2003; Wagner 
v. Principi, 370 F.3d 1089, 1096 (2004).

2.  Degenerative joint disease, to include degenerative joint 
disease of the dorsal spine, was not incurred or aggravated 
during active service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

3.  COPD was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

4.  Service connection for claimed residuals of a right 
shoulder injury is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004 and March 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2004 and March 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2008 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in March 2008, after the decision that is the 
subject of this appeal.  Despite any timing deficiency, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for service connection for 
enuresis, degenerative joint disease, to include degenerative 
joint disease of the dorsal spine, COPD, and the residuals of 
a right shoulder injury, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.    

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the Veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).      

In May 2004, the Veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  In the form, he stated that 
he had received treatment for enuresis from a Dr. W. at the 
Johnston Memorial Hospital in Tishomingo, Oklahoma.  The 
Veteran indicated that he was 12 or 13 years old at the time 
of the treatment and that he did not remember the specific 
date.  In June 2004, the RO sent a letter to the Johnston 
Memorial Hospital and requested any records which pertained 
to the Veteran.  The return response was that no records were 
found for the Veteran.  

In regard to the Veteran's claim for service connection for 
enuresis, the Veteran underwent VA psychiatric and 
genitourinary examinations in April 2009, pursuant to the 
Board's January 2008 remand.  The examiners from both VA 
examinations concluded that the Veteran's pre-existing 
enuresis was not aggravated during service beyond its natural 
progression.      

In regard to the Veteran's remaining claims for service 
connection for degenerative joint disease, COPD, and 
residuals of a right shoulder injury, the Veteran did not 
receive a VA examination for the purposes of deciding these 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, regarding the Veteran's degenerative joint 
disease, the Veteran's service medical records are negative 
for any complaints or findings of degenerative joint disease.  
In addition, although the evidence of record shows current 
diagnoses of degenerative joint disease of multiple joints, 
the only x-ray evidence of arthritis is the November 2003 x-
ray showing arthritis in the Veteran's dorsal spine.  
Regardless, degenerative joint disease is not apparent in the 
record until many years post service and there is no 
competent medical opinion of record that suggests a nexus 
between any current degenerative joint disease, to include 
degenerative joint disease of the dorsal spine, and any 
incident of service.  In addition, with respect to the 
Veteran's COPD, the medical evidence does not show a 
diagnosis of COPD during service or for many years thereafter 
and there is no competent evidence of a nexus between any 
currently diagnosed COPD and any incident of service.  
Moreover, in regard to the Veteran's claimed residuals of 
right shoulder injury, the Veteran's service treatment 
records are negative for any complaints or findings of a 
right shoulder injury.  The Board also notes that the medical 
evidence of record fails to reveal a current diagnosis of 
residuals of a right shoulder injury.  Furthermore, while the 
evidence shows that the Veteran has been diagnosed with 
degenerative joint disease of the right shoulder, x-rays of 
the Veteran's right shoulder have been reported to be 
negative.  Regardless, there is no competent evidence linking 
any currently diagnosed right shoulder disability to the 
Veteran's period of military service.  Under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.     


III.  Enuresis

The Veteran's service treatment records include a report of a 
September 1967 enlistment examination.  At that time, in 
response to the question as to whether he had ever had or if 
he currently had frequent or painful urination, the Veteran 
responded "yes."  In response to the question as to whether 
the Veteran had ever experienced or if he currently 
experienced bed wetting, the Veteran responded "no." The 
Veteran's GU (genitourinary) system was clinically evaluated 
as "normal."

The records reflect that in February 1970, the Veteran was 
referred to the psychiatry clinic for evaluation of enuresis.  
In a February 1970 psychiatric evaluation report, the 
examiner noted that the Veteran had four documented 
occurrences in the record of enuresis, twice in October 1967 
and twice in February 1970, but had wet his bed all of his 
life, even though he did not indicate such upon his 
enlistment examination. The Veteran stated that he had tried 
to keep his enuresis a secret because he was very embarrassed 
by it.  Prior to service, the Veteran was seen by a civilian 
physician who told him that it was his nerves.  He was 
treated with oral medication which produced no beneficial 
results.  The examiner noted that according to the Veteran's 
service treatment records, in an October 1967 consult report, 
it was reported that the Veteran had been in the military for 
five days and was crying because it was his first time away 
from home.  The Veteran was not psychotic or severely 
neurotic.  The diagnosis was adjustment reaction.  Following 
the mental status evaluation and a review of the Veteran's 
service treatment records, the examiner stated that the 
Veteran had a lifelong history of enuresis and that such was 
documented four times in his health record since he had been 
on active duty. Processing for Administrative Discharge for 
reason of unsuitability due to enuresis had been initiated by 
the Veteran's command.  The examiner stated that there was no 
psychiatric contraindication to the Administrative Discharge 
which had been initiated.  No other psychiatric diagnosis was 
indicated.  The Veteran manifested no evidence of psychosis, 
disabling neurosis or significant depression.  He was 
discharged from service in August 1970.   

Service connection may be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; Wagner, supra.    

In light of the above facts and applicable law, the Veteran 
is presumed to have been in sound condition with respect to a 
genitourinary disease when he entered active duty in 
September 1967.  The Board specifically notes that, upon the 
Veteran's enlistment examination, his genitourinary system 
was clinically evaluated as "normal."  In addition, 
enuresis was not noted on entrance.  However, as noted above, 
a February 1970 psychiatric evaluation report shows that the 
Veteran informed the examiner that he had a history of 
enuresis all of his life and had been treated by a civilian 
physician without relief.  Following the mental status 
evaluation and a review of the Veteran's service treatment 
records, the examiner concluded that the Veteran had a life- 
long history of enuresis and that there were four documented 
episodes of such in his health record since he had been on 
active duty.  Thus, while enuresis was not "noted" on the 
Veteran's entrance examination, the evidence, taken as a 
whole clearly and unmistakably shows that the Veteran's 
enuresis pre-existed service.  It is not contended otherwise.  
A history of enuresis prior to service was described to the 
examiner by the Veteran himself.  It is also pertinent to 
note that, while an adjustment disorder was reported during 
service, apparently after a psychiatric evaluation, a chronic 
underlying psychiatric or organic disease manifested by 
enuresis prior to or during service was not identified.     

The next question for the Board is whether the evidence 
clearly and unmistakably demonstrates that the Veteran's 
enuresis was not aggravated by service.  In this regard, the 
Board remanded this case in January 2008 and requested that 
the Veteran undergo VA psychiatric and genitourinary 
examinations to address the aforementioned question.  The 
examiners were also requested to report whether the Veteran 
had a current diagnosis of an underlying psychiatric or 
organic disease manifested by enuresis, and, if so, whether 
it was undebatable that it was not aggravated during service 
beyond its natural progression.  

Pursuant to the Board's January 2008 remand, in April 2009, 
the Veteran underwent VA psychiatric and genitourinary 
examinations.  In the psychiatric examination report, the 
examiner stated that he had reviewed the Veteran's claims 
file.  The Veteran's service treatment records showed that 
while he was in basic training, he was sent to the 
"bedwetting company" to deal with his enuresis.  After a 
couple of weeks, the Veteran was discharged from such for 
successful completion and returned to his regular unit.  In 
February 1970, the Veteran was discovered to still be having 
difficulty with enuresis and he was sent to a psychiatrist 
for evaluation.  Upon mental status evaluation, the Veteran 
reported that he had been having difficulty with bedwetting 
as long as he could remember.  He described that he 
sequentially would have five or six days in a row of 
bedwetting, and then two to three weeks without incident or 
enuresis.  The Veteran was married at that time and he denied 
that the enuresis was affecting his marriage.  The 
psychiatrist concluded that the Veteran did not have a 
psychiatric condition.  According to the psychiatrist, the 
Veteran had an adjustment reaction when he first entered the 
military as it was his first time away from home but there 
was no follow-up treatment.  The examiner conducting the 
April 2009 evaluation stated that there was no record that 
the Veteran had reported any change in his pattern of 
enuresis to the psychiatrist who evaluated him during 
service, as compared to the lifetime pattern previously 
described.  There was also no record that the Veteran 
complained about the treatment he received in the bedwetting 
company, and there was no record that there was any change in 
the Veteran's bedwetting episodes or emotions about it as a 
result of that bedwetting company intervention.  In regard to 
the Veteran's post-service history, the Veteran reported that 
his enuresis had never caused a loss of employment time.  The 
Veteran also noted that he had not had any psychological 
treatment since he was discharged from the military.  
According to the Veteran, he had experienced enuresis all of 
his life.  

Following the mental status evaluation, the examiner 
concluded "with a reasonable degree of psychological 
certainty," that the Veteran did not meet criteria for a 
mental health disorder.  The examiner stated that there was 
no evidence that the Veteran's enuresis was caused by an 
underlying psychiatric disorder.  There was also no evidence 
that any psychiatric disorder was exacerbated by the enuresis 
while the Veteran was in the military.  The Veteran was able 
to maintain activities of daily living including personal 
hygiene.  According to the examiner, records that were 
available suggested that the Veteran's pattern of enuresis 
had chronically been a consistent one although he was 
currently reporting an increased frequency.  The examiner 
indicated that there was no documentation that would support 
the Veteran's contention that the increased frequency 
occurred while he was in the military.  There had not been 
remissions in his enuresis; his symptoms were continuous.  
The Veteran did not have a problem with drug and alcohol 
abuse and there was no inappropriate behavior.  He was not in 
any type of psychiatric treatment and had never been on 
psychotropic medications.  Thus, after a review of the 
evidence of record and noting the Veteran's absence of any 
psychiatric history before, during, or after military 
service, in addition to no treatment, with only evaluation 
for enuresis during service, it was the examiner's conclusion 
that there was no psychiatric disorder.  Therefore, the 
Veteran did not have a diagnosis of an underlying psychiatric 
disorder, which manifested as an enuresis.  Given that there 
was no psychiatric disorder, it was undebatable that none was 
aggravated during the service by the natural progression of 
the Veteran's primary enuretic condition.  According to the 
examiner, there did not appear to be any evidence, given that 
the Veteran had experienced lifelong enuresis, to dispute the 
conclusion that the Veteran had a primary enuresis condition 
and not a psychiatrically related one.  

In the April 2009 VA genitourinary examination report, the 
examiner stated that he had reviewed the Veteran's claims 
file.  The examiner indicated that while the Veteran was in 
the military, he was sent to a bedwetting company due to his 
enuresis.  After successfully completing two weeks of 
enuresis biofeedback training without an enuresis episode, 
the Veteran was returned to his company.  The examiner noted 
that according to the Veteran, his pre-service frequency of 
bed wetting was two to threes times per week.  It was the 
Veteran's contention that the treatment he received in the 
bedwetting company aggravated his enuresis and caused a 
permanent increase with his frequency, going to four to five 
episodes per week.  The examiner reported that after the 
Veteran returned to his company, he was able to conceal his 
enuresis until February 1970 when it was discovered once 
again.  The Veteran was sent to see a psychiatrist and the 
psychiatrist's evaluation documented that the Veteran's 
enuresis frequency was as follows: five to six nights in a 
row followed by two to three weeks of no enuresis.  The 
psychiatrist documented a weekly frequency of enuresis that 
would constitute two to three episodes of enuresis per week 
on average, which was equal to the Veteran's pre-service 
enuresis frequency of two to three episodes of enuresis per 
week.  The examiner form the April 2009 evaluation thus 
stated that based on the Veteran's service treatment records 
and the Veteran's own statements, he could not verify any 
worsening or aggravation of the Veteran's primary enuresis 
condition caused by or the result of military service.         

In the April 2009 VA genitourinary examination report, the 
examiner stated that following the physical examination, the 
Veteran's diagnosis was primary enuresis with no underlying 
organic disease causation.  In short, the Veteran had no 
medical document identification of any organic disease that 
was manifested by enuresis.  The diagnosis of primary 
enuresis was a diagnosis upon itself and there was no 
evidence in the medical records that the enuresis was a 
diagnosis of any current disease or disability besides the 
enuresis condition itself.  The examiner opined that the 
Veteran's enuresis condition was not caused by, or worsened, 
or aggravated by military service as the Veteran's frequency 
of enuresis episodes pre-service and upon military separation 
were unchanged at two to three episodes of enuresis per week.  
The physician concluded that there was no cause or natural 
progression of enuresis frequency documented over the course 
of the Veteran's military service.  

In light of the above, the Board finds that the evidence of 
record does not indicate that the Veteran's enuresis, which 
existed prior to service, increased in severity during, or 
due, to service.  In April 2009 VA psychiatric and 
genitourinary examination reports, the examiners concluded 
that the Veteran did not have an underlying psychiatric 
disorder which manifested as enuresis.  The diagnosis of 
enuresis was the primary diagnosis.  In addition, both 
examiners also concluded that the Veteran's enuresis 
condition was not caused by, or worsened, or aggravated by 
military service as the Veteran's frequency of enuresis 
episodes pre-service and upon military separation were 
unchanged at two to three episodes of enuresis per week.  The 
Veteran's pre-service frequency of bed wetting was two to 
three episodes of enuresis per week.  During service, the 
Veteran's enuresis frequency was five to six nights in a row 
followed by two to three weeks of no enuresis, which would 
constitute an average of two to three episodes of enuresis 
per week, thereby equaling the Veteran's pre-service enuresis 
average.  Thus, the Board concludes that the Veteran's 
enuresis clearly and unmistakably was not aggravated in 
service.

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable.  
See Cotant v. Principi, 17 Vet. App. 116, 132, citing 
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Further, the 
implementing regulation pertaining to evidence that rebuts 
the presumption of soundness equates clear and unmistakable 
evidence to that which is obvious and manifest. 3 8 C.F.R. § 
3.304.

For the reasons discussed above, the Board finds that when 
the evidence is viewed as a whole, it is obvious that the 
Veteran had enuresis prior to service and that it did not 
increase in severity during or as a result of service.  The 
Board therefore finds that the probative evidence clearly and 
unmistakably establishes that the Veteran's enuresis existed 
before examination, acceptance, and enrollment in service, 
and the probative evidence clearly and unmistakably 
establishes that the preexisting enuresis was not permanently 
aggravated during active service.

The Board notes that it is not necessary to address the issue 
of aggravation under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  This statute and regulation do not 
apply to this case because the Board has determined under 38 
U.S.C.A. § 1111 that the evidence clearly and unmistakably 
demonstrates that the Veteran's enuresis was not aggravated 
by active service.  See VAOPGCPREC 3-2003.  The Board 
concludes that the Veteran's enuresis preexisted active 
service and was not aggravated during active service.  38 
U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 3.304.


IV.  Degenerative Joint Disease of Multiple Joints

A.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of degenerative joint disease, to 
include of the dorsal spine.  The Veteran was discharged from 
service in August 1970 because of his enuresis.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from August 2000 to October 2003, show that in August 2000, 
the Veteran had x-rays taken of his knees and lumbosacral 
spine due to complaints of pain in his knees and low back.  
The x-rays of the Veteran's knees were reported to be normal.  
The x-rays of the Veteran's lumbosacral spine were normal.  
In February 2002, the Veteran was admitted to the VAMC 
Domiciliary Care Program from a homeless status.  At that 
time, it was noted that the Veteran gave a history of 
arthritis in multiple joints.  In February 2003, the Veteran 
underwent an annual examination.  The pertinent diagnosis was 
arthritis of multiple joints.    

Additional VAMC outpatient treatment records, dated from 
December 2000 to April 2004, show that in November 2003, the 
Veteran had x-rays taken of his chest.  The x-rays were 
interpreted as showing osteoporosis and arthritis of the 
dorsal spine.  In December 2003, the Veteran was given a 
provisional diagnosis of degenerative joint disease of the 
spine and knees.    

In April 2004, the Veteran submitted VA Form 21-526, 
Veteran's Application For Compensation and/or Pension, and 
specifically filed a claim of entitlement to service 
connection for degenerative joint disease.  In regard to the 
question of when his disability began, the Veteran responded 
"June 1983".

In November 2008, the RO received records from the Social 
Security Administration (SSA), which included a Disability 
Determination and Transmittal Report, dated in August 2007.  
The SSA Disability Determination and Transmittal Report shows 
that the Veteran was awarded Social Security disability 
benefits for osteoarthrosis and allied disorders (primary 
diagnosis) and COPD (secondary diagnosis).

B.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for degenerative joint 
disease, to include degenerative joint disease of the dorsal 
spine.  In this regard, the Veteran's service treatment 
records are negative for any complaints or findings of 
degenerative joint disease, including of the dorsal spine.  
The first x-ray evidence documenting arthritis in a joint is 
in November 2003, over 33 years after the Veteran's 
separation from the military.  X-rays taken in November 2003 
were reported to show osteoporosis and arthritis of the 
Veteran's dorsal spine.  With respect to negative evidence, 
the Court has held that the fact that there was no record of 
any complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]. 

The Board recognizes that VAMC outpatient treatment records 
show that beginning in February 2002, the Veteran was 
diagnosed on numerous occasions with arthritis of multiple 
joints.  In addition, in December 2003, he was given a 
provisional diagnosis of degenerative joint disease of the 
spine and knees.  Moreover, an August 2007 SSA Disability 
Determination and Transmittal Report shows that the Veteran 
was awarded Social Security disability benefits for 
osteoarthritis.  However, other than the x-ray evidence 
documenting arthritis in the Veteran's dorsal spine, there is 
no other x-ray evidence documenting arthritis in any other 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009) 
(degenerative arthritis must be confirmed by x-ray to qualify 
as a ratable entity).  X-rays taken in August 2000 of the 
Veteran's knees and lumbosacral spine were reported to be 
normal.  In any event, there is no competent evidence of 
record which links any degenerative joint disease, to include 
degenerative joint disease of the dorsal spine, to the 
Veteran's period of military service.    

The only evidence of record supporting the Veteran's claim is 
his own opinion that he currently has degenerative joint 
disease of multiple joints which is related to his period of 
active service.  However, the Veteran has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu, supra.  

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, degenerative 
joint disease is diagnosed on the basis of clinical and X-ray 
examinations.  Specialized education and/or training are 
required for a determination as to such diagnosis or to 
determine the etiology of arthritis.  The Veteran is no 
competent to provide an opinion on any earlier diagnosis or 
the causation of his degenerative joint disease.

In sum, the Board finds that, without any objective medical 
evidence showing degenerative joint disease, to include 
degenerative joint disease of the dorsal spine, during 
service or within a year after the Veteran's discharge, or 
any competent medical evidence relating any current 
degenerative joint disease, to include degenerative joint 
disease of the dorsal spine, to any incident of service, 
service connection for degenerative joint disease, to include 
degenerative joint disease of the dorsal spine, is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








V.  COPD

A.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of COPD.  The Veteran was discharged 
from service in August 1970 due to his enuresis.  

VAMC outpatient treatment records, dated from August 2000 to 
October 2003, show that in January 2002, the Veteran had x-
rays taken of his chest.  The x-rays were interpreted as 
showing no evidence of active acute pulmonary infiltrative 
process, with moderate COPD and evidence of pulmonary 
hypertension.  The records reflect that in February 2002, the 
Veteran was admitted to the VAMC Domiciliary Care Program 
from a homeless status.  At that time, it was noted that the 
Veteran gave a history of COPD.  In February 2003, the 
Veteran underwent an annual examination.  The pertinent 
diagnosis was COPD.       

In April 2004, the Veteran filed a claim of entitlement to 
service connection for COPD, claimed as emphysema.  

As stated above, an August 2007 SSA Disability Determination 
and Transmittal Report shows that the Veteran was awarded 
Social Security disability benefits for osteoarthrosis and 
allied disorders (primary diagnosis) and COPD (secondary 
diagnosis).  

B.  Analysis 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for COPD.  In this 
regard, the Veteran's service treatment records are negative 
for any complaints or findings of COPD.  The first medical 
evidence of a diagnosis of COPD is in January 2002, over 31 
years after the Veteran's separation from the military.  VAMC 
outpatient treatment records show that x-rays taken in 
January 2002 were reported to show COPD.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]. 

In this case, there is no competent evidence of record 
showing a link between the Veteran's currently diagnosed COPD 
and his period of active service.  The only evidence of 
record supporting the Veteran's claim is his own opinion that 
he currently has COPD that is related to his period of active 
service.  However, the Veteran has not been shown to possess 
the training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998); YT, 9 Vet. App. at 195, 201; 
Espiritu, supra.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Here, the 
Board finds that the Veteran's opinion as to whether his 
current pulmonary disease is related to service is not 
competent evidence because such opinion is a medical question 
too complex to be the subject of the opinion of a layperson.  
A diagnosis of COPD is based upon clinical and X-ray 
examinations performed by medical professionals.  The Veteran 
is not competent to provide an opinion on an earlier 
diagnosis of COPD or the etiology of such a disease.  The 
preponderance of the evidence is against a finding that the 
Veteran's pulmonary disease is in any way related to his 
active service. 

In sum, the Board finds that, without any objective medical 
evidence showing COPD during service, or any competent 
medical evidence relating any currently diagnosed COPD to any 
incident of service, service connection for COPD is not 
warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 49.  


VI.  Residuals of a Right Shoulder Injury

A.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of a right shoulder injury.  Due to 
his enuresis, the Veteran was discharged from service in 
August 1970.

VAMC outpatient treatment records, dated from August 2000 to 
October 2003, show that in April 2003, the Veteran was 
treated for complaints of pain in his right shoulder.  
According to the Veteran, he had experienced the pain of 
approximately one and a half weeks' duration.  He noted that 
the only possible injury was when he lifted his guitar and 
externally rotated his right shoulder while holding the 
guitar.  An x-ray was taken of the Veteran's right shoulder 
and was interpreted as showing no bony or soft tissue 
abnormality of the right shoulder.  The Veteran was 
instructed in overhead pulley exercises.  The records reflect 
that in October 2003, the Veteran was treated for continued 
complaints of pain in his right shoulder.

Additional VAMC outpatient treatment records, dated from 
December 2000 to April 2004, show that in December 2003, the 
Veteran was given a provisional diagnosis of degenerative 
joint disease of the right shoulder.  

In April 2004, the Veteran submitted VA Form 21-526, 
Veteran's Application For Compensation and/or Pension, and 
specifically filed a claim of entitlement to service 
connection for the residuals of an injury to his right 
shoulder.  In regard to the question of when his disability 
began, the Veteran responded in April 2003.  In an 
accompanying letter, the Veteran stated that approximately 
six months ago, he "blew the rotator c[uff] out of [his] 
right shoulder" when he picked up his guitar.  

B.  Analysis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for the residuals of a 
right shoulder injury.  In this regard, the Veteran's service 
treatment records are negative for any complaints or findings 
of an injury to the right shoulder.  In fact, the Veteran 
himself does not even contend that he injured his right 
shoulder during service.  Rather, he has submitted statements 
in which he reports that in April 2003, he injured his right 
shoulder while picking up his guitar.      

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of residuals of a right 
shoulder injury.  VAMC outpatient treatment records show that 
in April 2003, the Veteran was treated for complaints of pain 
in his right shoulder following a lifting injury involving 
his guitar.  However, x-rays taken at that time of the 
Veteran's right shoulder were reported to be negative.  In 
addition, in regard to the Veteran's right shoulder pain, the 
Board observes that a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board recognizes that VAMC outpatient treatment records 
show that in December 2003, the Veteran was given a 
provisional diagnosis of degenerative joint disease of the 
right shoulder.  However, as previously stated, there must be 
x-ray findings to support such a diagnosis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2009).  The evidence of record 
only includes one set of x-ray studies involving the 
Veteran's right shoulder and those studies, taken in April 
2003, were reported to be negative.  Regardless, even if the 
Board was to accept as true that the Veteran currently has 
degenerative joint disease of the right shoulder, there is no 
competent evidence of record which links the right shoulder 
degenerative joint disease to the Veteran's period of active 
service.     

The Veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT, 9 Vet. App. at 195, 201; Espiritu, 
supra.  In fact, he has conceded during the course of this 
appeal that his only right shoulder injury was decades post-
service.  He does not give a history of continuity of right 
shoulder symptoms since service. 

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for claimed residuals of a right shoulder injury.  
Accordingly, service connection for this disability must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for enuresis is denied.

Entitlement to service connection for degenerative joint 
disease, to include degenerative joint disease of the dorsal 
spine, is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.

Entitlement to service connection for the residuals of a 
right shoulder injury denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


